1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GUILLERMO TRUJILLO CRUZ,                    1:20-cv-01825-AWI-GSA-PC
12                                               ORDER DENYING PLAINTIFF’S MOTION
                  Plaintiff,                     FOR RECONSIDERATION OF ORDER
13                                               DISMISSING CASE
           vs.                                   (ECF No. 12.)
14
     C. PFEIFFER, et al.,
15
                 Defendants.
16

17   I.     BACKGROUND
18          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with this civil
19   rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action
20   on December 28, 2020. (ECF No. 1.) On April 1, 2021, the court dismissed the case pursuant
21   to 28 U.S.C. § 1915(g), without prejudice to refiling the case with submission of the $402.00
22   filing fee. (ECF No. 10.) On April 20, 2021, Plaintiff filed objections to the order dismissing
23   the case, which the court construes as a motion for reconsideration. (ECF no. 12.)
24   II.    MOTION FOR RECONSIDERATION
25          Rule 60(b) allows the Court to relieve a party from an order for “(1) mistake,
26   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
27   diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
28   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

                                                    1
1    opposing party; (4) the judgment is void; or (6) any other reason that justifies relief.” Fed. R.
2    Civ. P. 60(b). Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
3    injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.
4    Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The
5    moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.
6    (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local
7    Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are claimed
8    to exist which did not exist or were not shown upon such prior motion, or what other grounds
9    exist for the motion.”
10          “A motion for reconsideration should not be granted, absent highly unusual
11   circumstances, unless the district court is presented with newly discovered evidence, committed
12   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
13   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
14   and citations omitted, and “[a] party seeking reconsideration must show more than a
15   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
16   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
17   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
18   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
19   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
20   part on other grounds, 828 F.2d 514 (9th Cir. 1987).
21   III.   PLAINTIFF’S MOTION
22          Plaintiff requests reconsideration of the court’s order of April 1, 2021, in which the
23   undersigned adopted the assigned magistrate judge’s findings and recommendations in full,
24   denied plaintiff’s motion to proceed in forma pauperis under 28 U.S.C.§ 1915(g), and dismissed
25   the case without prejudice to refiling the case with submission of the filing fee. (ECF No. 12.)
26          Plaintiff first argues that he is indigent and cannot afford to pay the filing fee for this case.
27   He requests the court to allow this case to proceed and deduct funds for the filing fee when
28   Plaintiff obtains such funds. Next, Plaintiff argues that the court erred in finding that he did not

                                                       2
1    qualify for the imminent danger exception under § 1915(g) at the time he filed the Complaint on
2    December 28, 2020. Plaintiff alleges that he was set up by prison officials employed at Kern
3    Valley State Prison for filing lawsuits against them, who delivered messages to officials at North
4    Kern State Prison that Plaintiff should be assaulted. Then on November 14, 2020, at North Kern
5    State Prison, Plaintiff was attacked from behind, punched, and stabbed multiple times with
6    inmate-manufactured weapons. Plaintiff contends that he can show a pattern of ongoing physical
7    injury from correctional officers at North Kern State Prison and Kern Valley State Prison, and
8    that he continues to be threatened with assault and battery.
9    IV.       CONCLUSION AND ORDER
10             Plaintiff has not presented newly discovered evidence, shown that the district court
11   committed clear error, or shown that there was an intervening change in the controlling law since
12   the court rendered its prior decision. Therefore, Plaintiff’s motion for reconsideration shall be
13   denied.
14             Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration,
15   filed on April 2, 2021, is DENIED.
16
     IT IS SO ORDERED.
17

18   Dated:     May 18, 2021
                                                 SENIOR DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                     3
